Citation Nr: 0433896	
Decision Date: 12/23/04    Archive Date: 12/29/04

DOCKET NO.  04-24 590A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertensive vascular 
disease as secondary to service-connected post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel




INTRODUCTION

The veteran had active military service from October 1941 to 
October 1945.

This case comes to the Board of Veterans' Appeals (Board) 
from a July 2003 rating decision.  The veteran filed a notice 
of disagreement in October 2003, the RO issued a statement of 
the case in July 2004, and the veteran perfected his appeal 
later that same month.  In a November 2003 written statement, 
the veteran asked for a local hearing.  However, he withdrew 
this request in a June 2004 statement.  This case has been 
advanced on the docket.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

REMAND

The veteran essentially claims that he has hypertensive 
vascular disease which is secondary to (or aggravated by) his 
PTSD, a service-connected condition for which he has been 
assigned a 30 percent rating since October 1998.  In support 
of this claim, he has submitted a September 2002 written 
statement from Zannos G. Grekos, M.D., a private 
cardiologist, who stated that he had treated the veteran for 
the prior eight months.  Dr. Grekos also stated (in pertinent 
part) as follows:

Prior to serving in the military [the 
veteran] had no evidence of any 
hypertension, coronary artery disease or 
cardiac arrhythmias.  In addition there 
is no family history of coronary disease, 
myocardial infraction, or stroke. . . .   
[P]sychological stress is a well known 
cause of hypertension.  There have been 
numerous studies in pre-hypertensive 
patients which indicate a relationship 
between stress mediated hyper-
responsivity to the cardiovascular system 
which increases subsequent risk of 
development of essential hypertension.  
In addition essential hypertension is a 
common risk factor for the development of 
not only atrial fibrillation but also 
coronary artery disease.  For more 
information you may refer to The Heart 
and Hypertension by Frank H. Messerli, 
M.D., York Medical Books copyright 1987, 
Chapter 4, Paragraph 9.  In addition it 
is my medical opinion that [the veteran's 
PTSD] contributed to the development of 
essential hypertension which is a 
significant risk factor of the 
development of coronary artery disease.  

At a June 2003 VA heart examination, the veteran reported 
that he had been taking anti-hypertensive medication for 
approximately eight or nine years, and had undergone coronary 
bypass surgery in 1998.  The VA examiner diagnosed the 
veteran as having (in part) essential hypertension, 
arteriosclerotic heart disease, coronary artery disease, and 
post coronary bypass graft.  The examiner also opined as 
follows:

[T]o relate [the veteran's PTSD] with 
hypertension is purely speculative.  His 
hypertension . . . as likely as not had 
an influence [in or partially caused] his 
coronary artery disease and coronary 
bypass surgery; however, I feel that his 
[PTSD] is not at least as likely as not, 
meaning less than 50 percent likely to be 
a cause of his hypertensive 
cardiovascular disease.

Neither the VA examiner nor Dr. Grekos fully explained the 
rationale and basis upon which they reached their respective 
conclusions, nor did either physician specifically opine as 
to whether the veteran's PTSD condition had aggravated the 
hypertensive vascular disease (an alternative basis for 
service connection).  VA should request treatment records and 
a clarifying opinion from Dr. Grekos, and should seek an 
addendum VA opinion. Robinette v. Brown, 8 Vet. App. 69 
(1995).   

Accordingly, this case is REMANDED for the following actions:

1.  With any needed assistance from the 
veteran, request that Dr. Zannos G. 
Grekos 9240 Bonita Beach Rd., Suite 
#2206, Bonita Springs FL 34135 provide 
copies of any treatment records 
pertaining to the veteran.  Invite Dr. 
Grekos to provide a more detailed 
statement as to the basis and rationale 
for his medical opinion that the 
veteran's PTSD contributed to the 
development of hypertension.  

2.  Thereafter, forward the claims folder 
to the VA physician who examined the 
veteran in June 2003 (or, if necessary, 
to another VA physician), who should 
review it and detail the basis and 
rationale for the conclusion that it is 
not at least as likely as not that the 
veteran's hypertension is secondary to 
his service-connected PTSD.  This 
physician also should provide an opinion 
as to whether it is at least as likely as 
not that the veteran's hypertension is 
aggravated by PTSD?  If so, the degree of 
aggravation should be expressed in as 
objective terms as possible.  If not, the 
basis and rational for this conclusion 
should be stated.  If this physician 
disagrees with any additional opinion 
provided by Dr. Grekos, that should be 
explained.  All medical authorities 
(including texts and treatises) relied 
upon should be clearly cited. 

3.  If the VA physician's report is 
inadequate for any reason, return it for 
revision.  If an examination of the 
veteran is deemed necessary, that should 
be accomplished.  

4.  Thereafter, if the benefits sought on 
appeal remain denied, the veteran and his 
representative should be provided a 
supplemental statement of the case.  The 
supplemental statement of the case must 
discuss notice of all relevant actions 
taken, reference the applicable law and 
regulations, and summarize the evidence 
received since the issuance of the 
statement of the case in July 2004.  
Allow the appropriate period for 
response.  

Thereafter, subject to current appellate procedures, return 
the case to the Board for further appellate consideration, if 
appropriate.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Expeditious handling is required of all claims remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (CAVC).  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes); see also M21-1, Part IV, 
paras. 8.43 and 38.02.  




	                  
_________________________________________________
MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


